DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10 and 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, as amended, recites “a second end of the main pipe” and claim 10 recites “a second end of the main pipe”. It is unclear whether the second end of claim 10 is intended to be the same or different as that of claim 1.
Claim 1, as amended, recites “a second end of the main pipe” and claim 12 recites “a second end of the main pipe”. It is unclear whether the second end of claim 12 is intended to be the same or different as that of claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over CN 203943800 (Lu et al., cited in IDS filed 7 May 2019 and translation submitted by applicant) in view of U.S. Patent Application Publication No. 2014/0236163 (Olson et al.).
Regarding claim 1, Lu et al. teaches a recovery device for recovering a magnetic particle, comprising: a main pipe (Figure 1, cylinder barrel, 1); a needle tube (Figure 1, suction tube, 5) connected to a first end of the main pipe (1), and a terminal of the needle tube (5) away from the main pipe (1) is magnetic for adsorbing the magnetic particle to the terminal of the needle tube (5); and a piston (Figure 1, piston, 3) configured to absorb the magnetic particle attached on the terminal of the needle tube (5) into the main pipe (1) by applying a negative pressure in the main pipe (straw 5 made of magnetically conductive material, pg. 3, paragraph 8; piston rod 2 and piston 3 create suction and to pull the foreign matter into the barrel 1, pg. 4, paragraph 1; abstract; Figure 1). Lu et al. teaches the piston is configured to provide the suction, and does not teach the device includes an air pump connected to a second end of the main pipe configured to provide negative pressure in the main pipe.
However, Olson et al. teaches a recovery device for recovering a foreign body (abstract; [0015]), comprising: a main pipe (Figure 2, stem, 204) ([0017]; [0027]; [0029]; [0034]); a tube (Figure 2, tip, 202) connected to a first end of the main pipe (204), and a terminal of the tube (Figure 2, distal end, 208) away from the main pipe (204) configured for receiving the foreign body ([0017]; [0019]; [0022]), and an air pump connected to a second end of the main pipe (204) and configured to absorb the foreign body into the main pipe (204) by applying a negative pressure to the main pipe (204) ([0017]; [0034]; air suction, [0035]; [0037]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lu et al. to substitute the air pump at the second end of the main pipe of Olson et al. instead of the syringe piston of Lu et al., because Olson et al. teaches a syringe and air pump are suitable alternative suction sources for a recovery device for removing an intraocular foreign body, wherein the air pump provides precisely controllable suction that may be adjusted as needed ([0035]; [0037]; [0038]).
Regarding claim 5, Lu et al. in view of Olson et al. teaches all the limitations of claim 1. Lu et al. teaches a material of the needle tube (5) is metal (“straw is made of a magnetically permeable material”, pg. 2, paragraph 7; pg. 3, paragraph 3; pg. 4, paragraph 4).
Regarding claim 15, Lu et al. teaches a method for recovering a magnetic particle by a recovery device (abstract), the recovery device comprises:
a main pipe (Figure 1, cylinder barrel, 1); 
a needle tube (Figure 1, suction tube, 5) connected to a first end of the main pipe (1), and a terminal of the needle tube (5) away from the main pipe (1) is magnetic for adsorbing a magnetic particle to the terminal of the needle tube (5) (pg. 2, paragraph 7; pg. 3, paragraphs 3 and 8); 
a piston (Figure 1, piston, 3) connected to a second end of the main pipe and configured to absorb the magnetic particle attached on the terminal of the needle tube (5) into the main pipe (1) by applying a negative pressure in the main pipe (1) (straw 5 made of magnetically conductive material, pg. 3, paragraph 8; piston rod 2 and piston 3 create suction and to pull the foreign matter into the barrel 1, pg. 4, paragraph 1; abstract; Figure 1); 
the method for recovering a magnetic particle comprising: 
magnetic absorption, placing at least a part of the needle tube (5) in a working environment of a magnetic particle, and the magnetic particle is to be absorbed by the terminal of the needle tube (5); and 
absorbing the magnetic particle into the main pipe (1) by the piston (3) (pg. 3, paragraph 8; pg. 4, paragraph 1).
Lu et al. teaches the piston is configured to provide the suction, and does not teach the device includes an air pump connected to a second end of the main pipe configured to provide negative pressure in the main pipe.
However, Olson et al. teaches a method for recovering a foreign body by a recovery device (abstract; [0015]), the recovery device comprising: a main pipe (Figure 2, stem, 204) ([0017]; [0027]; [0029]; [0034]); a tube (Figure 2, tip, 202) connected to a first end of the main pipe (204), and a terminal of the tube (Figure 2, distal end, 208) away from the main pipe (204) configured for receiving the foreign body ([0017]; [0019]; [0022]), and an air pump connected to a second end of the main pipe (204) and configured to absorb the foreign body into the main pipe (204) by applying a negative pressure to the main pipe (204) ([0017]; [0034]; air suction, [0035]; [0037]), the method comprising placing at least a part of the tube (202) in a working environment of a foreign body, and absorbing the foreign body in to the main pipe by the air pump ([0014]-[0015]; [0041]-[0042]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lu et al. to substitute the air pump at the second end of the main pipe of Olson et al. for providing the suction to the foreign body instead of the syringe piston of Lu et al., because Olson et al. teaches a syringe and air pump are suitable alternative suction sources for a recovery device for removing an intraocular foreign body, wherein the air pump provides precisely controllable suction that may be adjusted as needed ([0035]; [0037]; [0038]).
Regarding claim 18, Lu et al. in view of Olson et al. teaches all the limitations of claim 1. Lu et al. teaches the needle tube (5) is integrally formed with the main pipe (1) (see Figure 1).
Claims 2-4 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over CN 203943800 (Lu et al., cited in IDS filed 7 May 2019 and translation submitted by applicant) in view of U.S. Patent Application Publication No. 2014/0236163 (Olson et al.) as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2013/0253402 (Badawi et al.).
Regarding claims 2-4, Lu et al. in view of Olson et al. teaches all the limitations of claim 1. Lu et al. is silent on the material forming the main pipe.
However, Badawi et al. teaches a recovery device for recovering a magnetic particle (abstract), comprising: a main pipe (Figure 2, handle, 202) ([0054]-[0055]; [0080]); a needle tube (Figure 2, cannula, 212) connected to a first end of the main pipe ([0057]); wherein a material of the main pipe (202) is non-metal and transparent ([0054]-[0055]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the main pipe of Lu et al. and Olson et al. such that it is formed of a non-metal, transparent material as taught by Badawi et al., because forming the main pipe of a non-metal, transparent material permits the practitioner to directly visualize material extracted and recovered by the device (Badawi et al., [0054]-[0055]).
Regarding claim 19, Lu et al. in view of Olson et al. teaches all the limitations of claim 1. Lu et al. does not teach a portion of the main pipe proximate to the first end is substantially in a curved shape, and the curved shape is a gooseneck-like shape or an arc shape.
However, Badawi et al. teaches a recovery device for recovering a magnetic particle (abstract), comprising: a main pipe (Figure 2, handle, 202) ([0054]-[0055]; [0080]); a needle tube (Figure 2, cannula, 212) connected to a first end of the main pipe ([0057]); wherein a portion of the main pipe (202) proximate to the first end is substantially in a curved shape, and the curved shape is a gooseneck-like shape or an arc shape (see Figure 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the recovery device of Lu et al. and Olson et al. such that a portion of the main pipe proximate to the first end is in an arc shape as taught by Badawi et al., because Badawi et al. teaches providing such an arc-shaped portion provides an ergonomic grip portion for the practitioner enabling improved control of the device ([0080]).
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over CN 203943800 (Lu et al., cited in IDS filed 7 May 2019 and translation submitted by applicant) in view of U.S. Patent Application Publication No. 2014/0236163 (Olson et al.) as applied to claim 1 above, and further in view of U.S. Patent Application No. 2014/0052020 (Allen et al.).
Regarding claims 6 and 7, Lu et al. in view of Olson et al. teaches all the limitations of claim 1. Lu et al. teaches the material of the needle tube (5) is magnetic (pg. 2, paragraph 7; pg. 3, paragraph 3; pg. 4, paragraph 4), but does not specify the terminal of the needle tube is permanent magnet material.
However, Allen et al. teaches a recovery device for recovering a magnetic particle (abstract), comprising: a needle tube having a terminal end formed of a permanent magnet metal for adsorbing the magnetic particle to the terminal of the needle tube ([0036]; [0039]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the material of the needle tube of Lu et al. and Olson et al. such that it includes a terminal portion formed of permanent magnetic metal as taught by Allen et al., because Allen et al. teaches providing a permanent magnetic metal at a terminal end of a magnetic particle recovery needle ensures sufficient magnetic field is constantly generated at the tip of the needle to capture and recover targeted magnetic particle(s).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over CN 203943800 (Lu et al., cited in IDS filed 7 May 2019 and translation submitted by applicant) in view of U.S. Patent Application Publication No. 2014/0236163 (Olson et al.) as applied to claim 1 above, and further in view of U.S. Patent No. 4,240,410 (Pickering et al.).
Regarding claim 8, Lu et al. in view of Olson et al. teaches all the limitations of claim 1. Lu et al. does not specify the diameter of the needle tube.
However, Pickering et al. teaches a recovery device for recovering a magnetic particle (abstract), comprising: a main pipe; a needle tube connected to a first end of the main pipe, and the needle tube formed of a magnetic material for absorbing the magnetic particle to the terminal of the needle tube; wherein the needle tube has a diameter less than or equal to 1 mm. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the needle tube diameter of Lu et al. and Olson et al. such that it is less than or equal to 1 mm as taught by Pickering et al., because Pickering et al. teaches a diameter of approximately 1 mm or less is required for surgical removal of foreign objects from an eye (col. 1, lines 52-55).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over CN 203943800 (Lu et al., cited in IDS filed 7 May 2019 and translation submitted by applicant) in view of U.S. Patent Application Publication No. 2014/0236163 (Olson et al.) as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2014/0128771 (LaConte et al.).
Regarding claim 10, Lu et al. in view of Olson et al. teaches all the limitations of claim 1. Lu et al. teaches the main pipe (1) includes a cavity for accommodating the magnetic particle when the magnetic particle enters the main pipe (see Figure 1). Lu et al. does not teach the device additionally comprises a recovery container connected to the main pipe and disposed between the first and second ends of the main pipe.
However, LaConte et al. teaches a recovery device for recovering material from an eye (vitreous humor biopsy device, abstract), comprising: a main pipe (Figure 1, system, 10); a needle tube (Figure 1, probe needle, 32) connected to a first end (Figure 1, proximal end, 34) of the main pipe (10) ([0015]); a suction power mechanism ([0016]; [0023]); and a recovery container (Figure 1, biopsy chamber, 16), wherein the recovery container (16) is connected to the main pipe and disposed between the first end (34) and the second end (at reference numeral 44 of Figure 1) of the main pipe for accommodating the recovered material when the recovered material enters the main pipe ([0016]; [0018]-[0021]; see Figure 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lu et al. and Olson et al. to include a recovery container between the first and second ends of the main pipe in light of the teaching of LaConte et al., because providing such a recovery container permits secure collection and capture of material recovered from the eye for subsequent analysis (LaConte et al., [0016]; [0021]).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over CN 203943800 (Lu et al., cited in IDS filed 7 May 2019 and translation submitted by applicant) in view of U.S. Patent Application Publication No. 2014/0236163 (Olson et al.) as applied to claim 1 above, and further in view of U.S. Patent No. 2,801,628 (Pape et al.).
Regarding claim 11, Lu et al. in view of Olson et al. teaches all the limitations of claim 1. Lu et al. teaches a magnetic field is generated by a magnetic element (Figure 1, magnetic suction head, 4) within the main pipe (1) (pg. 3, paragraph 8), but does not teach the device includes an electromagnetic device disposed on the main pipe.
However, Pape et al. teaches a recovery device for recovering a magnetic particle (abstract), comprising: a main pipe (Figure 2, core, 14) (col. 2, lines 22-46); a needle probe (Figure 2, needle, 12) (col. 2, lines 22-25); and an electromagnetic device (Figure 2, coil, 23) disposed on the main pipe (14) to form a magnetic field in the main pipe (14) to provide a moving force to the magnetic particle recovered by the probe (12) (col. 2, lines 22-40). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lu et al. and Olson et al. to include an electromagnetic device disposed on the main pipe as taught by Pape et al., because providing an electromagnetic device to generate the magnetic field for attracting and facilitating recovery of the magnetic particle permits generation of a selective and variable magnetic field to enable more precise control of the recovery procedure.
Claims 12-14, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over CN 203943800 (Lu et al., cited in IDS filed 7 May 2019 and translation submitted by applicant) in view of in view of U.S. Patent Application Publication No. 2014/0236163 (Olson et al.) as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2014/0128771 (LaConte et al.) and U.S. Patent No. 2,801,628 (Pape et al.).
Regarding claims 12-14, Lu et al. in view of Olson et al. teaches all the limitations of claim 1. Lu et al. teaches the main pipe (1) includes a cavity for accommodating the magnetic particle when the magnetic particle enters the main pipe (see Figure 1). Lu et al. does not teach the device additionally comprises a recovery container connected to the main pipe and disposed between the first and second ends of the main pipe.
However, LaConte et al. teaches a recovery device for recovering material from an eye (vitreous humor biopsy device, abstract), comprising: a main pipe (Figure 1, system, 10); a needle tube (Figure 1, probe needle, 32) connected to a first end (Figure 1, proximal end, 34) of the main pipe (10) ([0015]); a suction power mechanism ([0016]; [0023]); and a recovery container (Figure 1, biopsy chamber, 16), wherein the recovery container (16) is connected to the main pipe and disposed between the first end (34) and the second end (at reference numeral 44 of Figure 1) of the main pipe for accommodating the recovered material when the recovered material enters the main pipe ([0016]; [0018]-[0021]; see Figure 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lu et al. and Olson et al. to include a recovery container between the first and second ends of the main pipe in light of the teaching of LaConte et al., because providing such a recovery container permits secure collection and capture of material recovered from the eye for subsequent analysis (LaConte et al., [0016]; [0021]). 
Lu et al. teaches the magnetic field is generated by a magnetic element (Figure 1, magnetic suction head, 4) within the main pipe (1) (pg. 3, paragraph 8), but does not teach the device includes an electromagnetic device disposed on the main pipe.
However, Pape et al. teaches a recovery device for recovering a magnetic particle (abstract), comprising: a main pipe (Figure 2, core, 14) (col. 2, lines 22-46); a needle probe (Figure 2, needle, 12) (col. 2, lines 22-25); and an electromagnetic device including an electromagnetic coil (Figure 2, coil, 23) disposed around an outer circumference of the main pipe (14) to form a magnetic field in the main pipe (14) to provide a moving force to the magnetic particle recovered by the probe (12) (col. 2, lines 22-40). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the device of Lu et al., Olson et al., and LaConte et al. to include an electromagnetic coil disposed around an outer circumference of the main pipe as taught by Pape et al., because providing an electromagnetic coil to generate the magnetic field for attracting and facilitating recovery of the magnetic particle permits generation of a selective and variable magnetic field to enable more precise control of the recovery procedure.
Regarding claims 16 and 17, Lu et al. in view of Olson et al. teaches all the limitations of claim 15. Lu et al. teaches a magnetic field is generated by a magnetic element (Figure 1, magnetic suction head, 4) within the main pipe (1) (pg. 3, paragraph 8), but does not teach the magnetic field is formed by an electromagnetic device.
However, Pape et al. teaches a method for recovering a magnetic particle by a recovery device (abstract), the recovery device comprising: a main pipe (Figure 2, core, 14) (col. 2, lines 22-46); a needle probe (Figure 2, needle, 12) (col. 2, lines 22-25); and an electromagnetic device (Figure 2, coil, 23), wherein the method comprises forming a magnetic field via the electromagnetic device to provide a moving force to the magnetic particle recovered by the probe (12) (col. 2, lines 22-40). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Lu et al. and OIson et al. such that the recovery device includes an electromagnetic device that generates the magnetic field that moves the recovered magnetic particle as taught by Pape et al., because providing an electromagnetic coil to generate the magnetic field for attracting and facilitating recovery of the magnetic particle permits generation of a selective and variable magnetic field to enable more precise control of the recovery procedure.
Lu et al. teaches the main pipe (1) includes a cavity for accommodating the magnetic particle when the magnetic particle enters the main pipe (see Figure 1). Lu et al. does not teach the device additionally comprises a recovery container connected to the main pipe and disposed between the first and second ends of the main pipe, wherein the magnetic particle enters the main pipe and then is moved to the recovery container for storage.
However, LaConte et al. teaches a method for recovering material from an eye using a recovery device (vitreous humor biopsy device, abstract), the recovery device comprising: a main pipe (Figure 1, system, 10); a needle tube (Figure 1, probe needle, 32) connected to a first end (Figure 1, proximal end, 34) of the main pipe (10) ([0015]); a suction power mechanism ([0016]; [0023]); and a recovery container (Figure 1, biopsy chamber, 16), wherein the recovery container (16) is connected to the main pipe and disposed between the first end (34) and the second end (at reference numeral 44 of Figure 1) of the main pipe, wherein the method comprises connecting the recovery material to the main pipe, and when the recovered material enters the main pipe, the recovered material is moved to the recovery container for storage ([0016]; [0018]-[0021]; see Figure 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of Lu et al., Olson et al., and Pape et al. to include connecting a recovery container to the main pipe such that the recovered material is moved to the container from the main pipe for storage in light of the teaching of LaConte et al., because providing such a recovery container permits secure collection and capture of material recovered from the eye for subsequent analysis (LaConte et al., [0016]; [0021]).
Response to Arguments
Applicant's arguments filed 3 March 2022 with respect to the rejections of claims 10 and 12 and their dependents under 35 U.S.C. 112(b) have been fully considered but they are not persuasive in light of the amendments to recite “a second end of the main pipe” in claim 1 (see rejections of claims 10 and 12 above).
Applicant's arguments filed 3 March 2022 with respect to the rejections of claims 1, 15, and their dependents under 35 U.S.C. 102 and 103 citing at least Lu et al. have been fully considered but they are not persuasive. Applicant contends Lu et al. fails to disclose the terminal of the suction pipe (5) includes a magnetic material as the magnetic tip (4) of the device is located in the piston barrel (1) (arguments, pages 6-7). The examiner does not find this argument to be persuasive. Since Lu et al. discloses the suction pipe (5) (the “needle tube”) is formed of a magnetically conductive material (pg. 3, paragraph 8), the terminal end of the needle tube (5) is magnetic as claimed.
Applicant’s arguments, see page 8, filed 3 March 2022, with respect to the rejections of claims 1, 15, and their dependents under 35 U.S.C. 102 and 103 citing at least Lu et al. have been fully considered and are persuasive in light of the amendments to the claims.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Lu et al. and at least Olson et al. as these references in combination better teach and/or suggest applicant’s claimed invention.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carrie R Dorna whose telephone number is (571)270-7483. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARRIE R DORNA/Primary Examiner, Art Unit 3791